Citation Nr: 1234160	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  10-18 254	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 30 percent for generalized anxiety disorder (GAD).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to March 1965.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that additional development is needed prior to entry of an appellate decision in this matter.  Records on file suggest an apparent hospitalization for the psychiatric disorder at issue during the appeal period.  Records of which are not located in Virtual VA.

When examined by the VA in August 2010 it was reported that the Veteran had been admitted to a hospital on March 9, 2010.  Administrative records in the claims folder appear to reveal a March 4, 2010 admission for pertinent treatment.  The August exam report says that the Global Assessment of Functioning (GAF) score was 20 at admission, and 55 at discharge.  The date of the discharge is not on file.  Records of the hospitalization are needed to ascertain whether they provide a basis for a "staged" rating, or a period of temporary total payment depending on the length of the hospitalization.

Additionally, the August examination report indicated that the last outpatient visit had been in June 2010.  That record is not in the current record before the Board.  Moreover, it seems likely that there are additional records that may be pertinent for the subsequent time.  Also, it appears that records, if they exist, for treatment from late 2008 to early 2010 have not been requested.  While the case is undergoing development, all recent records will be sought.

Finally, in association with the current appeal, appellant submitted documentation of an award for disability benefits from the Social Security Administration (SSA).  The document is from 1998, and as such, those records might be outside the appeal period and not probative.  It is not clear whether he was ever re-evaluated by SSA, and as other development is needed, all SSA records and determinations should be obtained if possible.

In view of the foregoing, this case is REMANDED for the following actions:

1.  RO/AMC should contact SSA and attempt to obtain copies of all records and decisions pertaining to the Veteran.  His assistance in obtaining the records should be solicited as needed.  The claims folder should contain documentation of all attempts made to obtain the records.

2.  RO/AMC should obtain copies of all VA inpatient and outpatient records of psychiatric treatment during the appeal period.  This should include records associated with any hospitalization in March 2010, and outpatient records from late 2008 to early 2010, and all records after June 2010.  Again, the claims file should contain documentation of all attempts to obtain the records.

3.  Thereafter, review the records obtained.  If there is a significant difference in findings recorded on the more recent records, when compared to the prior examinations, schedule the appellant for a psychiatric examination to determine current findings.

4.  Ultimately review all the records and readjudicate the instant issue.  To the extent the benefits sought are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter the case should be returned to the Board in accordance with applicable procedures.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






